VICKERY, PJ.
We have gone over this record, heard the arguments of counsel, and we can see no error in the record that would warrant us in disturbing the same, even if the note had been given and it was to bear no interest, when the note became due, it would have drawn interest at six percent from the date of its falling due until it was paid, and the mere fact that no, note was given would not change the legal effect of the defendant’s' right to have interest upon money that he was compelled to pay for and on behalf of the plaintiff company. The obligation as between Kilbane and Harvey’s Rubber and Supply Company to The Kelly Springfield Tire Company became the obligation of Harvey’s Rubber and Supply Company and, therefore, although Kilbane was primarily liable upon it, if he paid it, he would pay it as surety and would be entitled to compensation from Harvey’s Rubber and Supply Company which in effect became the principal debtor as between it and Kilbane and, therefore, when Kilbane paid this money, he was entitled to interest, upon the various sums still remaining unpaid at the time payments were made up to the time when the action was brought, and the court having reduced the amount from Six Hundred and Forty One Dollars to Three Hundred and Fifty Five Dollars or thereabouts, we can only assume that the court figured the matter accurately and came to a right conclusion.
There, being no error in the record, the judgment will be affirmed.
Sullivan and Levine, JJ., concur.